DETAILED ACTION
This Office Action is responsive to the Amendment filed 16 November 2021.  

Claims 1-10 are now pending.  The Examiner acknowledges the amendments to claims 

1 and 9.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
2.	The terminal disclaimer filed on 16 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,516,949 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: regarding claims 1-10, the prior art of record does not teach or fairly suggest a device to transmit an audio signal, the device comprising: at least one electromagnetic energy source configured to transmit the audio signal using an electromagnetic signal; at least one electromagnetic signal detector configured to detect the audio signal and generate at least one electrical signal in response to the detected audio signal; an output transducer assembly supported on and configured to vibrate an eardrum wherein the output transducer assembly is 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791